Morphy, J.,

delivered the opinion of the court.
This is an action for damages sustained by plaintiff, in consequence of the defective and unworkmanlike manner in which defendant has made the roof of a dwelling house which he had undertaken to build for the plaintiff. The defence set Up jSj that the defects, if any there are in the roof as com- .... , .. „ , plained of, must be ascribed to the bad quality of the mate-*113Vials furnished by plaintiff, and not to the manner in which the work has been executed. This issue was placed before a jury, who brought in a verdict for a small portion of plaintiff’s claim. The defendant, after an unsuccessful effort to obtain a new trial, appealed.
When a jury-passes upon the manner in which a job of work has been performed, their verdict will not be disturbed on slight contradictory evidence.
It does not appear that defendant before using the shingles, furnished by plaintiff, objected to their quality. On other points, the evidence is somewhat contradictory, but we have seen nothing in it which makes it our duty to disturb the verdict of the jury.
. It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs.